 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.However, we shall make no final unitdetermination at this time, but shall first ascertain the desires of theseemployees as expressed in the election hereinafter directed. If amajority vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit.[Text of Direction of Election omitted from publication in tluvolume.]COMMERCIAL EQUIPMENT COMPANY, INC., AND MONTY L.,kRsANDRUDY LARSEN, CO-PARTNERS D/B/A INDUSTRIAL TRUCK AND TRAILERSERVICE COMPANY, PETITIONERandLODGE 1525, DISTRICT 114, IN-TERNATIONAL ASSOCIATION OF MACHINISTS.Case No. 20-RM-69.July 20, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David Karasick, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case toa three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.Commercial Equipment Company, Inc., herein called the Corpo-ration, is a Utah corporation with its principal office and place ofbusiness in Salt Lake City, Utah.The Corporation is engaged inmanufacturing, modifying, and repairing trucks and trailers, andselling parts and equipment for trucks and trailers.During 1950,the Corporation purchased materials, consisting of new trucks, trailers,truck parts, metal, and hardware, valued in excess of $500,000, ofwhich 92 percent represented shipments from points outside the StateofUtah.During the same period, the Corporation sold finishedproducts and provided services valued in excess of $500,000, of whichover $200,000 represented shipments to, and services performed for,Inland Freight Lines, an interstate carrier, and approximately $100,-000 represented shipments to, and services performed for, othercustomers located outside the State.'At thehearing and in its brief, the Union moved to dismiss the instant petitionon various grounds relating in substance to the existence of the question concerningrepresentation and the appropriateness of the unitRuling on this motion was referredto the BoardFor the reasons stated in paragraphs numbered 3 and 4,infra,the motionis hereby denied95 NLRB No 51. COMMERCIAL EQUIPMENT COMPANY, INC.355Monty Larsen and Rudy Larsen, co-partners d/b/a Industrial Truckand 'f'railer Service Company, herein called the Partnership,2 has itsprincipal office and place of business also in Salt Lake City, Utah.The Partnership is engaged in making repairs to trucks, and in manu-facturing and servicing refrigeration equipment used in industrialtrucks and trailers.During 1950, the Partnership purchased ma-terial, parts, and equipment valued in excess of $10,000, all of whichrepresented shipments from points located outside the State.Duringthe same period, its sale of services, materials, and finished' productswere valued in excess of $30,000, of which $1,200 represented ship-ments to customers located outside the State.The Corporation and the Partnership occupy the same building atthe same address in Salt Lake City.The two members of the Partner-ship.serve as vice president and treasurer, respectively, of the Corpora-tion.Although separate books and records are maintained for eachconcern, the same public accountant keeps the books, and the sameoffice.girl,whose salary is paid solely by the Corporation, handlesthe office and clerical work for both the Corporation and Partner-ship.The Partnership pays no rent for its space in the Corporation'smachine shop and when the Partnership needs parts or equipment, itgenerally requests the parts man of the Corporation to make the pur-chases 3The Corporation performs all the sales work for thePartnership.Wages, hours, and working conditions for employees of the Corpo-ration and those of the Partnership are the same and are establishedby L. R. Larsen, vice president of the Corporation and one of thepartners, together with one of the directors of the Corporation,Ultimate authority to hire and discharge employees of both concernsis vested in L. R. Larsen.Employees and supervisors of the Corpo-ration and Partnership are frequently inte'rchanged' In. such in-stances, no charge is made against the borrowing concern.5The bor-rowed personnel remain on their original payrolls and their vacationscontinue to accrue.Under all these circumstances, we are of the opinion and find thatthe Corporation and Partnership constitute a single Employer withinthe meaning of Section 2 (2) of the Act.'We also find; in view of thetotality of its operations, that the Employer is engaged in commerce3The name of the Partnership appears in the caption as amended at the hearing.3Any purchases of supplies by the Partnership from the Corporation are handled bybookkeeping entries.The time for which men are borrowed varies from 2 hours to 2 days.The foremen of the Corporation and of the Partnership attempt to balance out theborrowing of personnel.Cf.Florida Jafra Steel Co., etal.,94 NLRB 386;L.W. Hayes, Inc., and HayesTransit ltix,91 NLRB 1408.951974-52-vol. 95-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of the Act,and that it would effectuate the pur-poses of theAct toassert jurisdiction in this case?2.The labor organization involved claims to represent certainemployees of the Employer.3.For several years, the Corporation recognized the Union as. thecollective bargaining representative of its shop employeessinvolvedherein,The most recent contract between these parties was executedon January 22, 1950, to be effective from March 1, 1950, to March 1,1951, and'containing a 60-day automatic renewal clause.On Decem-ber 12, 1950, the Corporation timely notified the Union that it wasterminating their agreement as of March 1, 1951.Although theUnion, on December 29, 1950, requested a meeting to negotiate modifi-cations of the existing contract,the Corporation refused to recognizethe Union on the ground that it doubted the latter'smajority status.9On January 8, 1951, the Corporation filed its original petition inthis case.On February 28, 1951, the Union also requested recognitionas bargaining agent for the employees of the Partnership.The Part-nership refused to grant such recognition unless the Union was cer-tified by the Board.On March 12, 1951, the petition herein wasamended to include the name of the Partnership.The Union contends that,with respect to the Corporation,there isno question concerning representation because(1) the only requestfor recognition was by the previously recognized bargaining repre-sentative and the filing of the petition,under these conditions, wasnot in good faith;(2) the Corporation failed to comply with therequirements of Section 8 (d) of the Act; and(3) the Union hasmaintained its majority status.We find no merit in these contentions.As to(1), the Board has previously held in like cases that an em-ployer's refusal to recognize a claim for continued recognition by abargaining agent is sufficient,in itself,to raise a question concerningrepresentation 10As to(2), although Section 8(d) defines certain,aspects of the obligation to bargain collectively,an alleged failure tofulfill such obligations does not bar a representation proceeding."''Stanislaus Implement and Hardware Co., Ltd.,91 NLRB 618;Hollow Tree LumberCompany,91 NLRB 635;Florida Jafra Steel Co., supra.8 In October 1947, the Utah Labor Relations Board certified the Union as bargainingrepresenative of the employees in question of "Commercial Equipment Company."There-after,inMay 1949,the Corporation and Partnership came into existence as separateentities and bargaining ensued with the Union on behalf of the employees of theCorporation alone.'On October 4, 1950, a decertification petition had been filed by the In$ependentTransportationWorkers Association with respect to the employees of the Corporation(Case No. 20-RD-46).This petition was withdrawn op October 16, 1950.30J.C.Penney Company-Store#1518,86 NLRB 920;Continental Southern' Cor-poration,83 NLRB 668;Whitney's,81 NLRB 75.11Lone Star Producing Company,85 NLRB 1137;Continental Southern Corporation,,supra. COMMERCIAL EQUIPMENT COMPANY, INC.357And, as to (3), the desires of the employees concerning representationare best determined by a secret election'The Union further contends that there is no question concerningrepresentation with respect to the Partnership because the Partner-ship presently has no employees and so the Union "disclaims inter-est .:. at this time."However, this is clearly not an effective dis-claimer of interest in this proceeding as the Union maintains itsrepresentation claim concerning the entire existing complement ofshop employees of the Employer. '3Accordingly, we find that a question affecting commerce exists con-.cerning the representation of the employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The appropriate unit:The Employer contends that a unit. of all shop employees of theCorporation and Partnership, including journeymen mechanics, ap-prentices, and helpers, but excluding office and clerical employees,sales employees, janitor, inventory clerk-tool checker, comptroller,sales engineer, industrial engineer, construction man, sales manager,construction manager, salvage manager, parts department manager,shop manager, and all other supervisors, constitute an appropriateunit.The Union asserts that, principally in view of the past bar-gaining history and the fact that the Partnership has no employeesat the present time, the unit is inappropriate and should be limitedto the employees of the Corporation.The Corporation employs approximately 18 shop employees.ThePartnership, until shortly before the hearing, employed 2 such em-ployees and, while none was employed at the time of the hearing,''itwas attempting to locate at least one qualified mechanic.Based onthe circumstances detailed in paragraph numbered 1, above, we havefound that the Corporation and Partnership constitute a single Em-ployer.For similar reasons, including the integrated operations,common determination of labor policies, same physical location, andfrequent interchange of personnel, we find that a unit embracing boththe Corporation and Partnership is appropriate.Contrary to theUnion's contentions, neither the relatively short bargaining historycovering the Corporation's employees alone, which was not predicatedupon a prior Board certification,15 nor the Partnership's temporary'Tyee Plywood Company,88 NLRB 858.13Cf.Grossman.Department Store, Inc.,90 NLRB No. 275.14The Partnership,at the time of the hearing,consisted of the two partners and oneforeman.15 SeeSa-Mor Quality Brass, Inc.,93 NLRB 1225;. J. C.Penney Company-Store#1518, supra.I 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDlack of employees at the time of the hearing,l" renders the unit in-appropriate.We find, therefore, that the following employees at the Employer's.purposes of collective bargaining within the meaning of Section 9 (b)of the Act :All shop employees, including journeymen mechanics, apprentices,and helpers, but excluding office and clerical employees, sales em-ployees, janitor, inventory clerk-tool checker, comptroller, sales engi-neer, industrial engineer, construction man, sales manager, construc-tionmanager, salvage manager, parts department manager, shopmanager, and all other supervisors as defined in the Act.175.The determination of representatives :The Employer would include among those eligible to vote, and theUnion would exclude, two part-time students employed as apprenticesby the Corporation.These two employees are studying for engineer-ing degrees at the State Uniyersity at Salt Lake City.They regularlywork from 10 to 18 hours each week, depending on their class schedules.They have been working on this basis for over 4 months and will con-tinue .to do so until they graduate in about 3 years.They performthe same work as other employees in the unit, receive the same wages,and share in other employee benefits.We find that, as regular, part-time employees, they are eligible to vote in the election directedherein 18-[Text of Direction of Election omitted from publication in thisvolume.]16 See C.G.Mayrose,an Individual,d/b/a C.G.Mayrose Planing Mill,89 NLRB 959;Armour & Co.,d/b/a Armour Creameries,63 NLRB 1214.17The parties are in disagreement as to whether certain part-time employees should beincluded in the unit.However,our unit finding is based upon functionally relatedoccupational categories,and all employees working at jobs within the unit are necessarilyincluded and entitled to representation,irrespective of the tenure of their employment.The separate issue of the voting eligibility of such employees will be discussed in paragraphnumbered5, infra.Gerber Products Company,93 NLRB 1668.u Evening News Publishing Company;93 NLRB 1355;LeedonWebbing Company,81 NLRB 216.While the Union asserts,in its brief,that the part-time employees havenot been covered by the past bargaining contracts,the record fails to support thiscontention and, in any event,such circumstance is without controlling significance.Cf.Scranton Battery Corporation.89 NLRB 608.CONTINENTAL OIL COMPANYandLOCAL UNIONNo.193,INTERNA-TIONAL CHEMICAL WORKERS UNION,A. F. L.Case No. 15-CA-291.July 23, 1951Decision and OrderOn February 13, 1951, Trial Examiner Eugene F. Frey issued hisIntermediate Report in this proceeding, finding that the Respondent95 NLRB No. 53.